DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I, II, and III, as set forth in the Office action mailed on 9/8/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/8/21 is withdrawn.  Claims 16-20, directed to Inventions II and III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see response, filed 4/27/22, with respect to claims 1, 3, 6-20 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below.
 
Allowable Subject Matter
Claims 1, 3, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 16, and 17, the prior art of record does not teach or suggest a smart glass, comprising a first glass module, a touch control layer, and a control unit, wherein the first glass module comprises a first substrate and a second substrate and a first light adjusting layer between the first substrate and the second substrate; the touch control layer is provided in at least one of the first substrate and the second substrate; and the control unit is electrically coupled to the touch control layer to receive a touch control signal output by the touch control layer and adjust the electric field between the first substrate and the second substrate according to the touch control signal, wherein the first substrate comprises a first electrode layer and the second substrate comprises a second electrode layer, and the touch control layer is between the first electrode layer and a first base substrate or between the second electrode layer and a second base substrate, wherein the first electrode layer comprises a plurality of first strip electrodes or the second electrode layer comprises a plurality of second strip electrode, and the plurality of first strip electrodes and the plurality of second strip electrodes are electrically coupled to the control unit, wherein the touch control layer comprises a plurality of touch control electrodes arranged at intervals and a plurality of touch control lines; the plurality of touch control signal lines are electrically coupled to the plurality of touch control electrodes, the plurality of touch control electrodes are electrically coupled to the control unit via the plurality of touch control signal lines, in combination with the remaining features recited in the claim.
The prior art of Iwahori (US 2019/0390512 A1) discloses a smart glass, comprising a first glass module, a touch control layer, and a control unit, wherein the first glass module comprises a first substrate and a second substrate and a first light adjusting layer between the first substrate and the second substrate; the touch control layer is provided in at least one of the first substrate and the second substrate; and the control unit is electrically coupled to the touch control layer to receive a touch control signal output by the touch control layer and adjust the electric field between the first substrate and the second substrate according to the touch control signal, wherein the first substrate comprises a first electrode layer and the second substrate comprises a second electrode layer, and the touch control layer is between the first electrode layer and a first base substrate or between the second electrode layer and a second base substrate (Iwahori, Figure 18). Iwahori fails to disclose strip electrodes and a plurality of touch control electrodes electrically coupled to touch control signal lines. The prior art of Kimura (US 2018/0067366 A1) discloses that the first electrode layer comprises a plurality of first strip electrodes or the second electrode layer comprises a plurality of second strip electrode, and the plurality of first strip electrodes and the plurality of second strip electrodes are electrically coupled to the control unit (Kimura, Figure 2). However, Kimura also fails to disclose touch control electrodes electrically coupled to the touch control signal lines. The prior art of Hasegawa (US 2015/0342033 A1) discloses a display comprising touch control electrodes electrically coupled to touch control signal lines (Hasegawa, Paragraphs 0036-0038). However, Hasegawa fails to disclose that the touch function is used to adjust the light and electric field of the light adjusting layer. 
Therefore, Claims 1, 16, and 17 are allowed. Claims 3, 6-15, 18-20 are allowed by virtue of their dependence on the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871